DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of Applicant's claim for foreign priority based on an application filed in Japan on 1/27/2016.  It is noted, however, that Applicant has not filed a certified copy of the JP2016-013282 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement submitted on 1/19/2021 has been considered by the Examiner and made of record in the application file.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Considering claims 1, 16, and 17, the best prior art found during the prosecution of the present application, Nitta et al. (U.S. Patent Application Publication No. 2017/0215077 A1), Seo et al. (U.S. Patent Application Publication No. 2017/0223738 A1), Markwart et al. (U.S. Patent Application Publication No. 2020/0260291 A1), and Ioffe et al. (U.S. Patent Application Publication No. 2021/0400498 A1), fails to disclose, teach, or suggest the limitations of assigning the at least one frequency band of the spectrum to the at least one second wireless communication device of the plurality of second wireless communication devices with the one of the transferred or leased high-priority access right in combination with and in the context of all of the other limitations in claims 1, 16, and 17.
.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-






/Mark G. Pannell/Examiner, Art Unit 2642